DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the. Claims 1-40 are pending.
In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to better focus the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,713,022. Although the claims at issue are not identical, they are not patentably distinct from each other because it is a broader version of the claims of the U.S. Patent 10,713,022.

Instant Application (16/927, 016)
U.S. Patent No. 10,713,022
1. A method for improving processing efficiency, the method comprising performing by a processor the steps of: in a computation sequence comprising a plurality of sequence steps, identifying a computation using a stencil comprising a set of stencil points, each stencil point corresponding to a value of a respective element of a data structure in a current sequence step; and 



modifying the computation by replacing a stencil point with a first-level substencil comprising a set of first-level substencil points, each first-level substencil point corresponding to a value of a respective element of the data structure from a first previous sequence step, at least one first-level substencil point being associated with a data-structure element that is different from data-structure elements associated with all stencil points.

1. A method for improving processing efficiency, the method comprising performing by a processor the steps of:
in a specified computation defining iterations of execution of a stencil, wherein:
the stencil comprises a set of stencil points, each stencil point corresponding to a respective element of a data structure; and
in any iteration, an execution of the stencil comprises accessing only the elements of the data structure corresponding to the set of stencil points and not accessing other elements of the data structure,


modifying the specified computation by amplifying the stencil according to a specified amplification factor (T), by recursively replacing a stencil point with a substencil comprising a set of substencil points corresponding to prior iterations from immediately prior iteration up to the (T+1)-th prior iteration, wherein:
each substencil point corresponds to a respective element of the data structure; and
at least one substencil point corresponds to an element of the data structure that is different from all elements of the data structure that correspond to the set of stencil points,
wherein execution of the modified computation comprises:
accessing from the memory, in an iteration of execution of the amplified stencil, the element of the data structure that corresponds to the at least one substencil point;
computing a function of values of respective elements of the data structure corresponding to the set of substencil points; and
reducing a number of iterations of the specified computation by the factor (T+1).





Claim 1 of the U.S. Pat. 10,713,022 discloses every element of claim 1 of the instant application.  
In particular, the instant application, as mapped out in corresponding bolded sections above, is a reworded broader method version of method claim 1 of U.S. Pat. 10,713,022. As shown above, each bolded sections of the instant application is a broader rewording of the corresponding bolded sections of U.S. Pat. 10,713,022.
Therefore, when viewed as a whole, claim 1 of the instant application is a broader variant of the U.S. Patents.  Therefore it is rejected.
As per claims 21 it is a reworded system version of claim 1 of the instant application that disclose the same substantive subject matter of claim 1.  Therefore, it is also rejected.
As per the dependent claims of the instant application they correspond variously to dependent claims of the U.S. Patent.  Therefore, they are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “in a computation sequence comprising a plurality of sequence steps, identifying a computation using a stencil comprising a set of stencil points, each stencil point corresponding to a value of a respective element of a data structure in a current sequence step; and modifying the computation by replacing a stencil point with a first-level substencil comprising a set of first-level substencil points, each first-level substencil point corresponding to a value of a respective element of the data structure from a first previous sequence step, at least one first-level substencil point being associated with a data-structure element that is different from data-structure elements associated with all stencil points.”
	The limitation of " in a computation sequence comprising a plurality of sequence steps, identifying a computation" as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “performing by a processor the steps” language of claim 1; and “a first processor; and a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the processing unit” language of claim 21, “identify” in the context of this claim encompasses a user manually write down “a set of stencil points” as a part of his/her computation sequence.	
	Similarly, the limitation of "modifying the computation by replacing a stencil point with a first-level substencil comprising a set of first-level substencil points, each first-level substencil point corresponding to a value of a respective element of the data structure from a first previous sequence step, at least one first-level substencil point being associated with a data-structure element that is different from data-structure elements associated with all stencil points," as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “performing by a processor the steps” language of claim 1; and “a first processor; and a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory” language of claim 21, “modifying” in the context of this claim encompasses a user manually write down changes to the set of stencil points with a new set of so called “substencil points”.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements: “a first processor; and a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory" (note claim 1 only recited a “processor” which could be either the “first” or “second” processor of claim 21) that performs the identification and modification of stencil points. They are recited at a high-level of generality (i.e., as a first generic processor connected to a first generic memory and a second generic processor connected to a second generic memory where the first and second generic memory provides instructions to be executed by the first and second generic processor respectively) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of: “a first processor; and a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory"; that performs the identification and modification of stencil points; amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claims 2-20 and 22-40 are also not patent eligible because they are directed to the same abstract idea, presented in their respective parent independent claims 1 and 21, without significantly more. In particular, the dependent claims merely provided  disclosures on different computations (and values used by the computations) that a person could perform using pen and paper before inputting result values into a computer prior to execution of a program. Accordingly, under its broadest reasonable interpretation, these additional limitations cover performance of the limitation in the mind but for the recitation of generic computer components, as a result, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the dependent claims 2-20 and 22-40 recite the same abstract idea as their parent claims 1 and 21.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1 and 21 it is not what the “stencil” and “substencil” “points” can be (e.g. they are different indices into different dimensions of a multidimensional array; or stencil point is a head of linked list of linked lists; and substencil is an element in one of the linked link lists).  It is also not clear what is what the “data structure” can be (e.g. a loop structure; or a 2-D array of stencils and substencil values). As a result, it is not clear what is the significance of the limitation “at least one first-level substencil point being associated with a data-structure element that is different from data-structure elements associated with all stencil points…” Is it just describing outer and inner loop accessing different indices, or different stored values? 
It is not clear how the “stencil points” and “substencil points” differ (e.g. substencil points are all of the previously computed stencil points; or substencil points are values from a different row of an array of stencil points; or substencil points are data from a different data source that is used to replace data of the set of stencil points). 

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 12-17, 21, 25-27 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kevin Alan Stock, (Vectorization and Register Reuse in High Performance Computing (8/19/2014), hereinafter Stock) in view of Henretty et al., (A Stencil Compiler for Short-Vector SIMD Architectures (6/10-14/2013), hereinafter Henretty).
As per claim 1, Stock teaches a method for improving processing efficiency, the method comprising performing by a processor the steps of:
in a computation sequence comprising a plurality of sequence steps, identifying a computation using a stencil comprising a set of stencil points, each stencil point corresponding to a value of a respective element of a data structure in a current sequence step; and ([Listing 2.2 shows an example of a stencil, Jacobi 2D 5- point, which takes the average of five neighboring points to create the new value. In general a stencil is a computation of a point in an array based on the value of neighbors. However, in this work only convolution stencils, a common subclass of stencils in which each point is computed as the sum of weighted neighbors.] (Page 11, pt full paragraph));

	Stock does not explicitly teach modifying the computation by replacing a stencil point with a first-level substencil comprising a set of first-level substencil points, each first-level substencil point corresponding to a value of a respective element of the data structure from a first previous sequence step, at least one first-level substencil point being associated with a data-structure element that is different from data-structure elements associated with all stencil points. 
	Henretty teaches modifying the computation by replacing a stencil point with a first-level substencil comprising a set of first-level substencil points, each first-level substencil point corresponding to a value of a respective element of the data structure from a first previous sequence step, at least one first-level substencil point being associated with a data-structure element that is different from data-structure elements associated with all stencil points as “Fig. 2(a) shows code for a 1 D Jacobi 3-point stencil with a sequence of two spatial loops within an outer time loop, where S1 performs the stencil computation over the spatial domain and S2 copies the output array into the input array for use in the next time step. In order to enhance data locality, time-tiling may be employed … Fig. 2(b) shows a fused form that creates a unified 2D iteration space … ). (Page 14, left col., the last paragraph) Computation (iterate and stencil). The last eight lines of Fig. 4 define a stencil computation. Three key concepts are defined: (1) outer loop trip count, (2) subgrid(s) over which to apply a stencil function and (3) stencil function(s). A stencil function is defined after the subdomain definition. This function averages the current point and four of its neighbors in a at the current timestep and places the results in a at the next timestep. References to grid data consist of the offset from the current iteration in brackets, followed by the name of the referenced field, followed by offsets from the current point in each spatial dimension in brackets. (Page 15, right col., pt and 2nd full paragraphs)”.
	Stock and Henretty are analogous arts as they are from the same field of stencil computation. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an invention by combining the teaching of Stock for “Stencil computations can accumulate weighted neighboring pixels to form the updated value of the current pixel. By exploiting the associativity of the operation used to accumulate the value from the different neighbor pixels, one can rewrite certain stencil computations to fit a reduction pattern and enable arbitrary retimings on such computations.” And the teachings of Henretty for “domain specific language/compiler for stencil computations allows specification of stencils in a concise manner and automates both locality and short-vector SIMD optimizations, along with effective utilization of multi-core parallelism. Loop transformations are combined with a data layout transformation to effectively increase the performance of stencil computations”. A person of ordinary skill in the art would have been motivated to provide such an apparatus and methods for “modifying the computation by replacing a stencil point with a first-level substencil comprising a set of first-level substencil points, each first-level substencil point corresponding to a value of a respective element of the data structure from a first previous sequence step, at least one first-level substencil point being associated with a data-structure element that is different from data-structure elements associated with all stencil points”. 
	The motivation to combine these arts is disclosed by Henretty as “A stencil computation can be summarized as one or more functions being identically applied to points on a regular grid, where the values of some groups of neighboring elements are used for each function, and this process is repeated multiple times. (Page 15, left col., pt full paragraph)” and that stencil computation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success. 

As per claim 5 Stock as modified by Henretty teaches wherein one of identifying and modifying the computation comprises: representing the computation as a function of values of respective elements of the data structure corresponding to the set of stencil points, (Refer to Henretty - [A stencil computation can be summarized as one or more functions being identically applied to points on a regular grid, where the values of some groups of neighboring elements are used for each function, and this process is repeated multiple times. The Stencil Domain Specific Language (SDSL) enables the concise description of stencil computations and is briefly described in the following sections.l(Page 15, left col., pt full paragraph)) each element of the data structure being specified using a central vector associated with the stencil and an offset vector associated with a corresponding stencil point, a cardinality of the central vector (Refer to Henretty - [The computation shown in Fig. 4 is a standard Jacobi 2D computation, which averages the value of the 5 neighboring points (up, down, left, right, and center) to compute the new value of the center point.l(Page 15, left col., 2nd full paragraph)) and a cardinality of the offset vector being equal to a number of spatial dimensions of the data structure, (Refer to Henretty - [A stencil function is defined after the subdomain definition. This function averages the current point and four of its neighbors in a at the current timestep and places the results in a at the next timestep. References to griddata consist of the offset from the current iteration in brackets, followed by the name of the referenced field, followed by offsets from the current point in each spatial dimension in rackets.l(Page 15, right col., 2nd full paragraph)) and each spatial dimension of the data structure corresponding to a respective element of the central vector and a respective element of the offset vector. (Refer to Henretty - [This algorithm produces lower/upper slope vectors with one slope per dimension, and lower/ upper offset vectors with one offset per stencil statement. . .. Edges are also labeled with coalesced distances, computed for each spatial dimension as in Sec. 4.1.2 and placed in vectors (~dL, ~ dU).l(Page 19, left col., 5th and 6th full paragraph))

As per claim 6 Stock as modified by Henretty teaches for each first-level substencil point of the first-level substencil, computing a first-level resulting offset vector as a combination of the offset vector associated with the stencil point and an offset vector corresponding to that first level substencil point; and (Refer to Henretty - [Fig. 2(a) shows code for a JD Jacobi 3- point stencil with a sequence of two spatial loops within an outer time loop, where SJ performs the stencil computation over the spatial domain and S2 copies the output array into the input array for use in the next time step. In order to enhance data locality, time-tiling may be employed, but will first require some transformations in order to create atomic tiles that compute forward for several time steps over a subset of the spatial domain that is small enough to fit within cache. Fig. 2(b) shows a fused form that creates a unified 2D iteration space with a statement body including both SJ and S2 ( along with peeling of an iteration at the boundaries of the i loop).l(Page 14, left col., the last paragraph)) 
	representing the stencil point as a function of values of respective elements of the data structure corresponding to the set of first-level substencil points, each element of the data structure being specified using a central vector associated with the stencil and a first-level resulting offset vector associated with a corresponding first-level substencil point. (Refer to Henretty - [Computation (iterate and stencil). The last eight lines of Fig. 4 define a stencil computation. Three key concepts are defined: ( 1) outer loop trip count, (2) sub grid( s) over which to apply a stencil function and ( 3) stencilfunction(s) . ... A stencil function is defined after the subdomain definition. This function averages the current point and four of its neighbors in a at the current timestep and places the re sluts in a at the next timestep. References to griddata consist of the offset from the current iteration in brackets, followed by the name of the referenced field, followed by offsets from the current point in each spatial dimension in brackets.l(Page 15, right col., the 1st and 3rd paragraph)).

As per claim 7. Stock as modified by Henretty teaches further comprising: for each spatial dimension associated with the resulting offset vectors corresponding to the first-level substencil: determining a first-level maximum offset value; and from a boundary of the data structure in that spatial dimension, designating any data-structure element within a distance less than the first-level maximum offset value as a boundary element; designating a stencil point from the set of stencil points as a boundary point if that stencil point corresponds to a boundary element; and selecting a stencil point from the stencil, for replacement thereof with the first-level substencil, only if that stencil point is not designated as a boundary point (Henretty page 16 left col last paragraph, right col first paragraph; page 20 left col last 2 paragraphs, right col section 5 maximum offset values are boundaries of each spatial dimensions and only stencil points within boundaries are replaced according to: Fig. 2(a) shows code for a 1 D Jacobi 3-point stencil with a sequence of two spatial loops within an outer time loop, where S1 performs the stencil computation over the spatial domain and S2 copies the output array into the input array for use in the next time step. In order to enhance data locality, time-tiling may be employed … Fig. 2(b) shows a fused form that creates a unified 2D iteration space … ). (Page 14, left col., the last paragraph) Computation (iterate and stencil). The last eight lines of Fig. 4 define a stencil computation. Three key concepts are defined: (1) outer loop trip count, (2) subgrid(s) over which to apply a stencil function and (3) stencil function(s). A stencil function is defined after the subdomain definition. This function averages the current point and four of its neighbors in a at the current timestep and places the results in a at the next timestep. References to grid data consist of the offset from the current iteration in brackets, followed by the name of the referenced field, followed by offsets from the current point in each spatial dimension in brackets. (Page 15, right col., pt and 2nd full paragraphs).  

As per claim 12 Stock as modified by Henretty wherein: each stencil point in a subset of stencil points from the set of stencil points is associated with a respective stencil coefficient; each first-level substencil point in a subset of first-level substencil points from the set of first-level stencil points is associated with a respective first-level substencil coefficient; and modifying the computation comprises generating a coefficient computation that produces a resulting coefficient, based on a stencil coefficient and a first-level substencil coefficient. (Refer to Stock - [Listing 5.1 will be used as an example to illustrate the fundamental issues addressed in this chapter. The code in Listing 5.1 is a generic convolution stencil that sweeps over a 2D array OUT, where at each point (i, j), a weighted sum of an x n (n = 2 x k + 1) neighborhood around (i, j) in array IN is computed using a weight matrix W of size nxn. Stencil computations are generally considered to be memory bandwidth bound since their arithmetic intensity is not usually sufficiently greater than the machine balance parameter, the ratio of peak main memory bandwidth to peak computational performance [99 ]. However, the arithmetic intensity of a stencil is directly related to its order k.l(Page 43, the last paragraph)[This can be done by creating an arbitrary modified stencil that has the same set of edges as the original stencil shifted identically in both spaces to different pairs points.] (Page 49, the last 2-3 lines)).

As per claim 13 Stock as modified by Henretty teaches wherein: the computation comprises a first stencil point and a second stencil point; modifying the computation comprises: replacing the first stencil point, having associated therewith a first stencil coefficient, with a first first-level substencil comprising a first first-level substencil point, having associated therewith a first substencil coefficient, and corresponding to a particular element of the data structure; and replacing the second stencil point, having associated therewith a second stencil coefficient, with a second first-level substencil comprising a second first-level substencil point, having associated therewith a second substencil coefficient, and corresponding to the particular element of the data structure; and generating the coefficient computation comprises specifying a transform operation that produces the resulting coefficient, the transform operation comprising the first and second stencil coefficients and the first and second substencil coefficients (Refer to Stock - [Listing 5.1 will be used as an example to illustrate the fundamental issues addressed in this chapter. The code in Listing 5.1 is a generic convolution stencil that sweeps over a 2D array OUT, where at each point (i, j), which can be stencil and substencil points, a weighted sum of an x n (n = 2 x k + 1) neighborhood around (i, j) in array IN is computed using a weight matrix W of size nxn. Stencil computations are generally considered to be memory bandwidth bound since their arithmetic intensity is not usually sufficiently greater than the machine balance parameter, the ratio of peak main memory bandwidth to peak computational performance [99 ]. However, the arithmetic intensity of a stencil is directly related to its order k.l(Page 43, the last paragraph)[This can be done by creating an arbitrary modified stencil that has the same set of edges as the original stencil shifted identically in both spaces to different pairs points.] (Page 49, the last 2-3 lines)).  

As per claim 14 Stock as modified by Henretty teaches further comprising computing at compile time a value of the resulting coefficient (Henretty pages 13-15 computing of values for transformation of stencil points are done in compile time).

As per claim 15 Stock as modified by Henretty teaches wherein the computation sequence is specified using a sequential iterator and each sequence step corresponds to a respective iteration of the sequential iterator, the method further comprising hoisting the coefficient computation from the sequential iterations, thereby decreasing a number of computations within an iteration corresponding to the sequential iterator. (Refer to Stock - [Alternatively, matrix multiplication could be vectorized along the i loop as illustrated in Figure 4.3. In this case a single element of the B array is multiplied by a vector from the A array and added to a vector in the C array. When vectorizing along the i loop the accesses to both A and C will requires the register transpose because they are accessed in non-unit stride. This incurs a penalty, but the cost of accessing A or C can be amortized by hoisting them out of the innermost loop with the correct loop order. This also changes the space of possible unroll-and-jams since all loops must be unrolled by a factor of four to enable the register transposes, and thus each loop only has three possible unrollfactors.l(Page 30, the last paragraph)).

As per claim 16 Stock as modified by Henretty teaches wherein
the computation sequence is specified using a sequential iterator and each
sequence step corresponds to a respective iteration of the sequential iterator, the
method further comprising decreasing a number of iterations of the sequential
iterator according to an amplification factor. (Refer to Stock - [If perfect reuse of all data in the benchmarks was possible, the rate of stencils/s is expected to remain flat until the problem becomes compute bound, however the reference codes demonstrate a rapid decrease as the stencil size increases(Page 126, lines 8-10) [For some tensor contractions complex loop permutation sequences are required, along with vectorizing one of the reduction loops.l(Page 109, lines 5-7)).

As per claim 17 Stock as modified by Henretty teaches wherein: each stencil point in a subset of stencil points from the set of stencil points is associated with a respective stencil coefficient; and (Refer to Stock - [A 3 x 3 2D stencil, that is k = 1 in Figure 5.1 a, involves nine multiplications and eight additions to compute each point of OUT[i] [j] assuming all weight coefficients are distinct, i.e., 17 floating point operations.l(Page 44, lines 3-5)) the respective stencil coefficient comprises a value corresponding to an element of the data structure corresponding to a respective first-level substencil point from the set of first-level substencil points. (Refer to Stock - [Listing 5.1 will be used as an example to illustrate the fundamental issues addressed in this chapter. The code in Listing 5.1 is a generic convolution stencil that sweeps over a 2D array OUT, where at each point (i, j), a weighted sum of an x n (n = 2 x k + 1) neighborhood around (i, j) in array IN is computed using a weight matrix W of size nxn. Stencil computations are generally considered to be memory bandwidth bound since their arithmetic intensity is not usually sufficiently greater than the machine balance parameter, the ratio of peak main memory bandwidth to peak computational performance [99]. However, the arithmetic intensity of a stencil is directly related to its order k.l(Page 43, the last paragraph)[This can be done by creating an arbitrary modified stencil that has the same set of edges as the original stencil shifted identically in both spaces to different pairs points.] (Page 49, the last 2-3 lines)).

As per claims 21, 25-27 and 32-37 they are system versions of method claims 1, 5-7 and 12-17.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1, 5-7 and 12-17, respectively.

Claims 2-4, 18-20, and 38-40 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kevin Alan Stock, (Vectorization and Register Reuse in High Performance Computing (8/19/2014), hereinafter Stock) in view of Henretty et al., (A Stencil Compiler for Short-Vector SIMD Architectures (6/10-14/2013), hereinafter Henretty) and Youcef Barigou, (Acceleration of real-life stencil codes on GPUs (10/27/2011), hereinafter Barigou).

As per claim 2 Stock as modified by Henretty does not explicitly teach wherein modifying the computation comprises generating a loop nest corresponding to at least one stencil point, the loop nest comprising a loop corresponding to a parameterized dimension of the data structure, the loop comprising a statement accessing an element of the data structure in the parameterized dimension according to a parameter based at least in part on the loop index. 
	However Barigou  teaches wherein modifying the computation comprises generating a loop nest corresponding to at least one stencil point, the loop nest comprising a loop corresponding to a parameterized dimension of the data structure, the loop comprising a statement accessing an element of the data structure in the parameterized dimension according to a parameter based at least in part on the loop index as "Definition 1 (Loop nest) A loop nest is a set of for loops (L 1, L2, ... , Ln) where n >= 1 and each loop Li confines directly Li+ 1. Ln may contain another for loop. Definition 2 (SCoP) A SCoP (for Static Control Part) is a program that can be represented using the polyhedral model. A SCoP is a loop nest with the following characteristics: - No while loop. - Loop bounds, conditions and array access functions must be affine functions of the loop indices and program parameters. - The loop step must be equal to 1 (unitary). - The iteration domain (see below) must be convex. (Page 5, Definition 1 and 2)". 
	Modified Stock and Barigou are analogous arts as they are from the same field of stencil computation. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an invention by
combining the teaching of modified Stock for "Stencil computations can accumulate
weighted neighboring pixels to form the updated value of the current pixel. By exploiting
the associativity of the operation used to accumulate the value from the different
neighbor pixels, one can rewrite certain stencil computations to fit a reduction pattern
and enable arbitrary retimings on such computations. Loop transformations are
combined with a data layout transformation to effectively increase the performance of
stencil computations" and the teachings of Barigou for "loop tiling transformation
consists of partitioning an iteration domain into many regular and uniform tiles, there is a
direct correspondence between the iteration domain of a stencil code and its array
expanded in the time-dimension." A person of ordinary skill in the art would have been
motivated to provide such an apparatus and methods for "modifying the computation
comprises generating a loop nest corresponding to at least one stencil point, the loop
nest comprising a loop corresponding to a parameterized dimension of the data
structure, the loop comprising a statement accessing an element of the data structure in
the parameterized dimension according to a parameter based at least in part on the
loop index".
	The motivation to combine these arts is disclosed by Barigou as "The advantage of stencil codes is their regularity, i.e. the fact that the data needed for an element computation are the same in all the time iterations gives the ability to distinguish between different independent computations. One can therefore execute them in parallel. For example, in the 2D Jacobi stencil code, the loops with I and J as indices can be executed in parallel. So stencil codes are propitious for parallel computing. (Page 4, left col., the last full paragraph)" and that stencil computation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

As per claim 3 Stock as modified by Henretty and Barigou teaches wherein the loop nest corresponds to at least one absolute dimension of the data structure. (Refer to Barigou - [Here, n is a parameter which is not modified during the execution of the loop nest. But since it is known at compile time, the loops are said to be parametric.l(Page 5, the last full paragraph) Examiner's Remark: Dimensions that do not vary are described as absolute dimensions.) 

As per claim 4 Stock as modified by Henretty and Barigou teaches wherein modifying the computation comprises generating a statement corresponding to a stencil point at which all dimensions of the data structure are absolute. (Refer to Barigou - [Here, n is a parameter which is not modified during the execution of the loop nest. But since it is known at compile time, the loops are said to be parametric.l(Page 5, the last full paragraph)). 

As per claim 18 Stock as modified by Henretty and Barigou teaches wherein the data structure comprises a plurality of arrays. (Refer to Barigou - [Fig. 2(a) shows code for a JD Jacobi 3-point stencil with a sequence of two spatial loops within an outer time loop, where SJ performs the stencil computation over the spatial domain and S2 copies the output array into the input array for use in the next time step.] (Page 14, left col., the last paragraph)).

As per claim 19 Stock as modified by Henretty and Barigou teaches wherein: the plurality of arrays comprises a first array comprising at least one sequence-step-dependent value and a second array; (Refer to Henretty - [Fig. 2(a) shows code for a 1 D Jacobi 3-point stencil with a sequence of two spatial loops within an outer time loop, where Slperforms the stencil computation over the spatial domain and S2 copies the output array into the input array for use in the next time step. In order to enhance data locality, time-tiling may be employed ... Fig. 2(b) shows a fused form that creates a unified 2D iteration space .. .).} (Page 14, left col., the last paragraph) Refer to Barigou -[The iteration domain of a stencil code is equivalent to the set of array points it updates _(Cartesian product) the set of time steps, i.e. each iteration point corresponds to a unique array element in a unique time-step and vice versa.l(Page 6, last 3 lines)) 	each stencil point in the set of stencil points corresponds to a value of a respective element of the first array in a current sequence step and a value of a respective element of the second array; and (Refer to Henretty - [Because of the shape of valid tiles (they cannot be rectangular in an unskewed iteration space due to forward and backward dependences along the spatial dimension), there are inter-tile dependences between adjacent tiles along both the time and spatial dimensions. This inter-tile dependence along the spatial dimension makes it infeasible to use DLT because DLT causes spatially separated data elements] (Page 14, right col., lines 6-12)) each first-level substencil point in the set of first-level substencil points corresponds to a value of a respective element of the first array from a previous sequence step. (Refer to Henretty - [A stencil computation can be summarized as one or more functions being identically applied to points on a regular grid, where the values of some groups of neighboring elements are used for each function, and this process is repeated multiple times . ... The computation shown in Fig. 4 is a standard Jacobi 2D computation, which averages the value of the 5 neighboring points (up, down, left, right, and center) to compute the new value of the center point.l(Page 15, left col., pt and 2nd full paragraph)] (Page 14, left col., the last paragraph) [A stencil function is defined after the subdomain definition. This function averages the current point and four of its neighbors in a at the current timestep and places the re sluts in a at the next timestep. References to griddata consist of the offset from the current iteration in brackets, followed by the name of the referenced field, followed by offsets from the current point in each spatial dimension in rackets.l(Page 15, right col., 2nd full paragraph)). 

As per claim 20 Stock as modified by Henretty and Barigou teaches wherein: the second array comprises at least one sequence-step-dependent value; and (Refer to Henretty - [Because of the shape of valid tiles (they cannot be rectangular in an unskewed iteration space due to forward and backward dependences along the spatial dimension), there are inter-tile dependences between adjacent tiles along both the time and spatial dimensions. This inter-tile dependence along the spatial dimension makes it infeasible to use DLT because DLT causes spatially separated data elements] (Page 14, right col., lines 6-12) Refer to Barigou - [The iteration domain of a stencil code is equivalent to the set of array points it updates _(Cartesian product) the set of time steps, i.e. each iteration point corresponds to a unique array element in a unique time-step and vice versa.l(Page 6, last 3 lines)) each first-level substencil point in the set of first-level substencil points further corresponds to a value of a respective element of the second array from a previous sequence step. (Refer to Henretty - [A stencil computation can be summarized as one or more functions being identically applied to points on a regular grid, where the values of some groups of neighboring elements are used for each function, and this process is repeated multiple times . ... The computation shown in Fig. 4 is a standard Jacobi 2D computation, which averages the value of the 5 neighboring points (up, down, left, right, and center) to compute the new value of the center point.l(Page 15, left col., pt and 2nd full paragraph)] (Page 14, left col., the last paragraph) [A stencil function is defined after the subdomain definition. This function averages the current point and four of its neighbors in a at the current timestep and places the re sluts in a at the next timestep. References to griddata consist of the offset from the current iteration in brackets, followed by the name of the referenced field, followed by offsets from the current point in each spatial dimension in rackets.l(Page 15, right col., 2nd full paragraph)).

As per claims 22-24 and 38-40 they are system versions of method claims 2-4 and 18-20.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claims 2-4 and 18-20, respectively.

Claims 8 and 28 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kevin Alan Stock, (Vectorization and Register Reuse in High Performance Computing (8/19/2014), hereinafter Stock) in view of Henretty et al., (A Stencil Compiler for Short-Vector SIMD Architectures (6/10-14/2013), hereinafter Henretty) and Tatenda M. Chipeperekwa, (Caracal: unrolling memory bound stencils (cseweb.ucsd.edu; 2013), hereinafter Chipeperekwa).

As per claim 8 Stock as modified by Henretty does not explicitly teaches remodifying the computation by replacing a first-level substencil point with a second- level substencil comprising a set of second-level substencil points, each second-level substencil point corresponding to a value of a respective element of the data structure from a second previous sequence step, at least one second-level substencil point being associated with a data- structure element that is different from data-structure elements associated with all stencil points and all first-level substencil points. 
	However Chipeperekwa explicitly teaches remodifying the computation by replacing a first-level substencil point with a second- level substencil comprising a set of second-level substencil points, each second-level substencil point corresponding to a value of a respective element of the data structure from a second previous sequence step, at least one second-level substencil point being associated with a data- structure element that is different from data-structure elements associated with all stencil points and all first-level substencil points (pages 5 and 6 stencil points of a second level is used to replace stencil points of a first level).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Stock as modified by Henretty and Chipeperekwa since both are directed towards efficient stencil computations.  One with ordinary skill in the art would be motivated to incorporate the teachings of Chipeperekwa into that of Stock as modified by Henretty because Chipeperekwa further improves the efficiency of stencil computation (pages 1 and 4).

As per claim 28 it is a system version of method claim 28.  Therefore it is rejected for the same reasons, mutatis mutandis, as those presented for claim 8.

Allowable Subject Matter
Claims 9, 10, 29 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198